Order entered November 30, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01271-CV

                   IN RE METHODIST HOSPITALS OF DALLAS
            D/B/A METHODIST RICHARDSON MEDICAL CENTER, Relator

                  Original Proceeding from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01349-2016

                                           ORDER
                         Before Justices Francis, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we GRANT relator’s November 21, 2016

motion to dismiss for mootness, LIFT the Court’s October 26, 2016 order staying the trial

court’s October 20, 2016 order compelling appellant to respond to plaintiff’s interrogatory no. 5,

and DISMISS this original proceeding. We ORDER each party to bear its own costs of this

original proceeding.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE